DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/859,630 for an INSULATED PIPE SUPPORT, filed on 4/27/2020.  This correspondence is in response to applicant’s reply filed on 3/28/2022.  Claims 1-17 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber (U.S. Pat. 1,470,529)
Regarding claim 7, Gerber teaches an insulated pipe support comprising: a base having a top surface, said base having at least one pair of laterally separated strap mounting flanges; a thermal insulator block positioned upon said base between said strap mounting flanges of said pair of laterally separated strap mounting flanges; a cradle plate positioned upon to said thermal insulator block and thermally isolated from said base by said thermal insulator block, said cradle plate being configured to be coupled to an insulated pipe, and at least one mounting strap sized to wrap about a cladding about the insulated pipe, said mounting strap having mounting ends coupled to said strap mounting flanges.

[AltContent: textbox (mounting strap)]
[AltContent: arrow]
    PNG
    media_image1.png
    320
    214
    media_image1.png
    Greyscale




[AltContent: textbox (side rails)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (cradle plate)]

[AltContent: arrow][AltContent: textbox (flanges)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (flanges)]
[AltContent: textbox (base)]

[AltContent: textbox (thermal insulator block)]



Regarding claim 8, Gerber teaches the support of claim 7 wherein said base includes a pair of spaced apart longitudinal side rails extending upwardly from said top surface.
Regarding claim 10, Gerber teaches the support of claim 7 wherein said cradle plate includes a main portion (14) and two longitudinally opposed oppositely disposed end portions extending upwardly from said main portion (13a).
Regarding claim 11, Gerber teaches the support of claim 10 wherein each said end portion includes a curved cradle sized to receive the insulated pipe.
Allowable Subject Matter
Claims 1-6 and 13-17 are allowed.
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 13, 2022